DOC: 6049 BK: 4569 PG: 216

a

QUITCLAIM ASSIGNMENT

WHEREAS, HOME LOAN ey ER, INC. DBA LENDINGTREE LOANS, WHOSE ADDRESS 15, LILLS
meee DRIVE, CHARLOTTE, NC 28277, ASSIGNOR, is identified as “Lendes’ om a certain
DRUSILLA L NS NE and bearing the date of te/3 1/2008, and recorded
Tee OY ec of the Recorder of WASHINGTON County, State of Maine See ae eee ig? and Page 119
Gps i oMontgage’

WHEREAS, Mi Electronic. Re} thon 5 ("MERS"}. 15 ithe im the
Morigspe is the nommec of HOME TE ING, DBA LENDING ae eh ean
and assigns, and, upon recording of the Mortgage, becarne the mortgagee of record;

WHEREAS, HOME LOAN CENTER, INC. DBA LENDINGTREE LOANS wishes to vik MR any
und all mglts it have under the Mortgage to NATIONSTAR MORTGAGE LLC by DVBIA code
WHOSE MDDRESS 15 #950 CY WATERS BLYD., COPPELL, TX 75019

SUCCESSORS AND ASSIGNS, (ASSIGNEE); and

WHEREAS, a“ itclaim Assignment is not mbended to and does not modify or assign any of the rights, title or
imierests that Mi has or had io the Mortgage.

Accordingly. HO ME LOAN CENTER, INC, DBA LENDINGTREE LOANS here assigns and anit claims to
NATL ‘AR MORTGAGE LLC DBA MR. Sot WHOSE A CYPRESS
WATERS BLVD., COPPELL, TX T5019 ere Es 'S SUCCESSORS nD ASSIGNS, (ASSIGNEE)
all of its rights, title, ond imenests (whatever they may be, ee
IN WITNESS WHEREOF, this was execuled on ge 28 20 20/9 (MM/DOYYVY).
HOME LOAN CENTER, INC. LENDINGTREE Liha!

ti
Sa ae
Ee im REE —

STATE OF NORTH CAROLINA COUNTY OF MECKLENBURG

L es : Nowary Public, certify that
lly came before me this day std acknowledged that he/she
is of HOME LOAN CENTER, INC, DBA LENDINGTRER
LOANS, and! that he/she, 1 _, being wulhorized to do 89, excouied
the foregoing on behalf of whe 1 ere ipatapoiars : {are} personally lanown to me. Witness my hand and official
seal om ff

Yeuse Soe Netty A Hach mer’

Notary Public - State of NORTH CAROLINA

 

 

 

Commission expires:
Insirament By: Dave LaRose/NTC, 2100 Alt. 19 North, Palm Harbor, PL. 34663 (800)346-9152
oe some’ rer Nationstir Mortgage LLC, CAO Nationwide Title Clearing, Ine. DIO AK. 1 Neerth,

NSDAV 406871783 MEMERS

manure say NU A 0
*DOOS EME *
=

DOC: 6049 BK: 4569 PG: 217

RECEVED-RECORDED, WASHINGTON COUNTY REGISTER OF DEEDS
OFAOV2018, 09:22:00.8

Registrar of Deeds Sharon 0. Strout E-AECORDED

   

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT : CIVIL CODE § 1189

ee

   

 

A nolary public or cther officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate Is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

State of Callfomia }
County of - yA Malte z }

on FWCDG, 24 arom Ah mohkasham,nlotayy Publ?

 

 

 

 

Date Here Insart Name and Title of the Oficer ==
personally appeared Mathes ae nb lich — =
of Signeris)

 

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose namels} is/are
subscribed to the within instrument and acknowledged to me that he/shethey executed the same in
his‘heritheir authorized capacity(ies), and that by his/her/their signature(s) on the instrument the persons),
or the entity upen behalf of which the person(s} acted, executad the instrument.

| certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph
Js true and correct.

WITNESS my hand and official seal

ee. 2h

Signature of Notary Public

 

Place Notary Seal Above -

 

 

OPTIONAL
Though this section { optional, complating this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended cocument,

 
   

 

 

Description of Attached 5 .
Title or Type of Document: 1) Assia nnn
Document Date a Number of Pages:
Signer(s) Other Than Named Above:
Capacity(ies) Claimed by Signer(s)

's Name: ‘s Signer'a Name:

Officer — Titha(s}: CRI O Corporate Officer — Title(s):

DO Partner — Limited [0 General O Partner — 0 Limited 0 General
D1 Individual OD Attorney in Fact O Individual D Attorney In Fact
0 Trustee L) Guardian of Conservator 0 Trustee 0 Guardian or Conservator -
O Other D Other;

 

 

Signer tg Representing: : Sioner ts Representing:

 

   

©2016 National Notary Associaton « www. Natianaotaryorg + 1-800-US NOTARY (1-800-876-6827) tem $5807
